 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 STIG STRONG,                                              Case No.: 2:17-cv-02860-APG-PAL

 4            Plaintiff                                    Order Dismissing Case and Denying
                                                                    Motion as Moot
 5 v.
                                                                        [ECF No. 13]
 6 STATE OF NEVADA, et al.,

 7            Defendants

 8           Plaintiff Stig Strong filed a complaint against the State of Nevada, the Carson City

 9 Sheriff Department, Sheriff Ken Furlong, Sheriff Deputy James Surratt, Dr. Joe (psychiatric

10 provider), and Sergeant Carl Fry. ECF No. 4. In a screening order, I determined that Strong had

11 failed to adequately plead claims for violation of his Eighth and Fourteenth Amendment rights

12 stemming from (1) allegations that the defendants deprived him of adequate post-traumatic stress

13 disorder treatment during his incarceration in the Carson City Jail, and (2) being falsely

14 imprisoned because his attorney forced him to take a plea deal. Accordingly, I dismissed those

15 claims with leave to amend. ECF No. 3 at 7-9. I also determined that Strong stated a colorable

16 claim for excessive force against Fry. Id. at 8.

17           On August 8, 2018, Strong moved for leave to amend his complaint. ECF No. 17.

18 Magistrate Judge Leen denied his motion because (1) it was filed nearly three weeks after the

19 July 2, 2018 deadline designated in the scheduling order, (2) he did not demonstrate good cause

20 or excusable neglect, and (3) his motion consisted of one sentence stating that he had “found new

21 defendants as well as new violations.” ECF No. 21. Strong also failed to respond to Fry’s July

22 27, 2018 motion for summary judgment. ECF No. 13.

23 / / / /
 1          It appears Strong is no longer incarcerated at High Desert State Prison, and he has failed

 2 to keep the court apprised of his current address as required by Local Rule IA 3-1. See ECF Nos.

 3 18 and 22. On February 28, 2019, Judge Leen ordered Strong to file a written notification of his

 4 current address and contract information. ECF No. 23. Judge Leen recommended that I dismiss

 5 this case if Strong does not update his contact information.

 6         “A party, not the district court, bears the burden of keeping the court appraised of any

 7 changes in his mailing address.” Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988). Parties,

 8 including pro se litigants, are warned that “[f]ailure to comply with this rule may result in the

 9 dismissal of the action . . . .” LR IA 3-1. Strong has not complied with Judge Leen’s order. I

10 therefore dismiss his case without prejudice.

11         IT IS THEREFORE ORDERED that this case is dismissed without prejudice and Fry’s

12 motion for summary judgment (ECF No. 13) is denied without prejudice as moot. The Clerk

13 of the Court shall enter judgment accordingly and close this case.

14         DATED this 29th day of March, 2019.

15

16                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23



                                                     2
